Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Loker, Registration No. 66,862, on May 19, 2022.

The application has been amended as follows: 

Claims 1, 10, 18 have been amended as follows:

1.         (Currently Amended) A method for management of an artificial intelligence, AI, development platform, the AI development platform being deployed with instances of a plurality of AI model services, and each of the plurality of AI model services being provided with one or more instances, wherein the method comprises:
acquiring calling information of all instances of at least one AI model service of the plurality of AI model services;
determining calling activity of the at least one AI model service according to the calling information; and
deleting all instances of the at least one AI model service without deleting a routing configuration of the at least one AI model service in an access layer of the AI development platform in response to the determined calling activity meeting a calling frequency within the predetermined time window.

10. (Currently Amended) A computing system for management of an artificial intelligence, AI, development platform, the AI development platform being deployed with instances of a plurality of AI model services, and each of the plurality of AI model services being provided with one or more instances, wherein the computing system comprises:
one or more processors; and
a non-transitory memory that stores a program, the program comprising instructions that, when executed by the one or more processors, cause the one or more processors to:
acquire calling information of all instances of at least one AI model service of the plurality of AI model services;
determine calling activity of the at least one AI model service according to the calling information; and
delete all instances of the at least one AI model service without deleting a routing configuration of the at least one AI model service in an access layer of the AI development platform in response to the determined calling activity meeting a calling frequency within the predetermined time window.

18. (Currently Amended) A non-transitory computer readable storage medium for management of an artificial intelligence, AI, development platform storing one or more programs, the AI development platform being deployed with instances of a plurality of AI model services, and each of the plurality AI model services being provided with one or more instances, the one or more program comprising instructions, which, when executed by one or more processors of a computing system, cause the computing system to:
acquire calling information of all instances of at least one AI model service;
determine calling activity of the at least one AI model service according to the calling information; and
delete all instances of the at least one AI model service without deleting a routing configuration of the at least one AI model service in an access layer of the AI development platform in response to the determined calling activity meeting a calling frequency within the predetermined time window.          

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 20 are pending.  
Claims 1, 10, 18 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein acquiring calling information of all instances of an AI (Artificial Intelligence) model service of the plurality of AI model services, and wherein determining a calling activity of the AI model service according to a set of designated calling information, and wherein deleting all instances of the AI model service without deleting a routing configuration of the AI model service within an access layer of the AI development platform in response to the determined calling activity meeting a calling frequency within a predetermined time window, in addition to the other limitations in the specific manner as recited in claims 1 - 20.  
  
Claims 2 - 9 are allowed due to allowed base claim 1.  
Claims 11 - 17 are allowed due to allowed base claim 10.  
Claims 19, 20 are allowed due to allowed base claim 18.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/KYUNG H SHIN/                                                                                                          5-19-2022Primary Examiner, Art Unit 2452